       Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 1 of 24



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                              (Northern Division)

MARYLAND ELECTRICAL INDUSTRY
HEALTH FUND, by its Trustee,            *
William Yull
9411 Philadelphia Road, Suite S         *
Baltimore, Maryland 21237
                                        *
and
                                        *
MARYLAND ELECTRICAL INDUSTRY
PENSION FUND, by its Trustee,           *
William Yull
9411 Philadelphia Road, Suite S         *
Baltimore, Maryland 21237
                                        *
and
                                        *
MARYLAND ELECTRICAL INDUSTRY                  Civil Action No.
SEVERANCE AND ANNUITY FUND,             *
By its Trustee, William Yull
9411 Philadelphia Road, Suite S         *
Baltimore, Maryland 21237
                                        *
and
                                        *
MARYLAND ELECTRICAL INDUSTRY
JOINT APPRENTICESHIP AND                *
TRAINING COMMITTEE,
By its Trustee, Neil Wilford            *
2701 West Patapsco Street
Baltimore, Maryland 21230               *

and                                     *

NATIONAL LABOR MANAGEMENT               *
COOPERATION COMMITTEE, by its
Local Agent for Collection,             *
William Yull
802 Cromwell Park Drive, Suite S        *
Glen Burnie, Maryland 21061
                                        *
and
                                        *
            Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 2 of 24



MARYLAND ELECTRICAL INDUSTRY
LABOR MANAGEMENT COOPERATION                         *
COMMITTEE, by its Agent for Collection,
William Yull                                         *
802 Cromwell Park Drive, Suite S
Glen Burnie, Maryland 21061                          *

and                                                  *

MARYLAND CHAPTER,                                    *
NATIONAL ELECTRICAL
CONTRACTORS ASSOCIATION, INC.,                       *
802 Cromwell Park Drive, Suite S
Glen Burnie, Maryland 21061                          *

and                                                  *

LOCAL UNION NO. 307,                                 *
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS, AFL-CIO,                         *
401 Decatur Street
Cumberland, MD 21502                                 *

                       Plaintiffs,                   *

v.                                                   *

GRADCON, INC.                                        *
176 Turkey Neck Road
Swanton, Maryland 21561                              *

Serve: Michael S. Grady, Resident Agent              *
       176 Turkey Neck Road
       Swanton, Maryland 21561                       *

                       Defendant.             *
*      *        *      *     *        *   *   *             *       *      *       *      *
                                        COMPLAINT

                                           Jurisdiction

       1.       The jurisdiction of this Court is based upon section 502(e) of the Employee

Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1132(e) as to

Counts 1-5.



                                                2
            Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 3 of 24



       2.       The jurisdiction of this Court is based upon section 301(a) of the Labor

Management Relations Act, as amended (“LMRA”), 29 U.S.C. § 185(a) as to Counts 6-9.

                                              Parties

       3.       Plaintiff Maryland Electrical Industry Health Fund (“Health Fund”) is an

employee welfare benefit plan as defined in section 3(1) of ERISA, 29 U.S.C. § 1002(1), and

was established and is maintained by employers in an industry or activity affecting commerce

and by an employee organization representing employees in an industry or activity affecting

commerce, within the meaning of section 4(a) of ERISA, 29 U.S.C. § 1003(a). William Yull is a

duly appointed and authorized Trustee of the Health Fund, a fiduciary within the meaning of

section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and a member of the joint board of

trustees of the Health Fund, which joint board of trustees is the plan sponsor of the Health Fund

within the meaning of section 3(16)(B)(iii) of ERISA, 29 U.S.C. § 1002(16)(B)(iii).

       4.       Plaintiff Maryland Electrical Industry Pension Fund (“Pension Fund”) is an

employee pension benefit plan as defined in section 3(2) of ERISA, 29 U.S.C. § 1002(2), and

was established and is maintained by employers in an industry or activity affecting commerce

and by an employee organization representing employees in an industry or activity affecting

commerce, within the meaning of section 4(a) of ERISA, 29 U.S.C. § 1003(a). William Yull is a

duly appointed and authorized Trustee of the Pension Fund, a fiduciary within the meaning of

section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and a member of the joint board of

trustees of the Pension Fund, which joint board of trustees is the plan sponsor of the Pension

Fund within the meaning of section 3(16)(B)(iii) of ERISA, 29 U.S.C. § 1002(16)(B)(iii).

       5.       Plaintiff Maryland Electrical Industry Severance and Annuity Fund (“Severance

Fund”) is an employee pension benefit plan as defined in section 3(2) of ERISA, 29 U.S.C. §




                                                 3
            Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 4 of 24



1002(2), and was established and is maintained by employers in an industry or activity affecting

commerce and by an employee organization representing employees in an industry or activity

affecting commerce, within the meaning of section 4(a) of ERISA, 29 U.S.C. § 1003(a).

William Yull is a duly appointed and authorized Trustee of the Severance Fund, a fiduciary

within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and a member of

the joint board of trustees of the Severance Fund, which joint board of trustees is the plan

sponsor of the Severance Fund within the meaning of section 3(16)(B)(iii) of ERISA, 29 U.S.C.

§ 1002(16)(B)(iii).

       6.       Plaintiff Maryland Electrical Industry Joint Apprenticeship and Training

Committee (“Apprentice Fund”) is an employee welfare benefit plan as defined in section 3(1) of

ERISA, 29 U.S.C. § 1002(1), and was established and is maintained by employers in an industry

or activity affecting commerce and by an employee organization representing employees in an

industry or activity affecting commerce, within the meaning of section 4(a) of ERISA, 29 U.S.C.

§ 1003(a). Neil Wilford is a duly appointed and authorized Trustee of the Apprentice Fund, a

fiduciary within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and a

member of the joint board of trustees of the Apprentice Fund, which joint board of trustees is the

plan sponsor of the Apprentice Fund within the meaning of section 3(16)(B)(iii) of ERISA, 29

U.S.C. § 1002(16)(B)(iii).

       7.       Plaintiff National Labor Management Cooperation Committee (“NLMCC”) is a

management-labor association as defined by the Labor Management Cooperation Act of 1978, as

amended, 29 U.S.C. § 175(a), pursuant to section 302(c)(9) of the LMRA, 29 U.S.C. § 186(c)(9).

William Yull is the appointed and authorized local agent for collection of the NLMCC.




                                                 4
            Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 5 of 24



       8.       Plaintiff Maryland Electrical Industry Labor Management Cooperation

Committee (“MEILMCC”) is a management-labor association as defined by the Labor

Management Cooperation Act of 1978, as amended, 29 U.S.C. § 175(a), pursuant to section

302(c)(9) of the LMRA, 29 U.S.C. § 186(c)(9). William Yull is an appointed and authorized

agent for collection of the MEILMCC.

       9.       Plaintiff Maryland Chapter, National Electrical Contractors Association, Inc.

(“NECA”), is an employer association incorporated under the laws of the State of Maryland.

       10.      Plaintiff Local Union No. 307, International Brotherhood of Electrical Workers,

AFL-CIO (“Local 307”) is an unincorporated labor organization that represents employees in the

State of Maryland. Local 307 is a labor organization, as defined in section 2(5) of the LMRA, 29

U.S.C. § 152(5), that represents employees in an industry affecting commerce within the

meaning of sections 2(7) and 301(a) of the LMRA, 29 U.S.C. §§ 152(7), 185(a). Further, Local

307 is an employee organization, as defined in section 3(4) of ERISA, 29 U.S.C. § 1002(4), and

represents employees in an industry or activity affecting commerce as defined in section 3(12) of

ERISA, 29 U.S.C. § 1002(12).

       11.      Defendant Gradcon, Inc. (“Gradcon”) is a corporation organized and existing

under the laws of the State of Maryland, which employs persons in the State of Maryland, in the

electrical trade. Defendant Gradcon is an employer, as defined in section 2(2) of the LMRA, 29

U.S.C. § 152(2), whose activities affect commerce within the meaning of section 2(7) of the

LMRA, 29 U.S.C. § 152(7). Further, Defendant Gradcon is an employer as defined by section

3(5) of ERISA, 29 U.S.C. § 1002(5), in an industry or activity affecting commerce within the

meaning of section 3(12) of ERISA, 29 U.S.C. § 1002(12).




                                                 5
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 6 of 24



                              Collective Bargaining Agreement

       12.    At all times relevant to this action, Gradcon was signatory and subject to a

collective bargaining agreement with Local 307.

       13.    The collective bargaining agreement with Local 307 provides for the rates of pay,

wages, hours of employment and other conditions of employment for employees of Gradcon

covered by said agreement. The Local 307 collective bargaining agreement specifically provides

for the payment by Gradcon to the Health Fund, Pension Fund, Severance Fund, NLMCC and

MEILMCC of specified sums for each hour worked by each of the employees of Gradcon

covered by said agreement. The collective bargaining agreement also provides for payment by

Gradcon to the Apprentice Fund and NECA of specified percentages of gross wages earned by

each of the employees of Gradcon covered by said agreement. All payments are to be made by

the 15th day of the month following the month in which the hours were worked, and such

remittances are to be accompanied by a remittance report showing the hours worked by each

covered employee, the gross wages for such employees, and the amounts owed to each Fund.

       14.    The Local 307 collective bargaining agreement further provides for certain

authorized deductions to be made from the wages of the employees of Gradcon. Specifically, in

accordance with the collective bargaining agreement with Local 307, union dues are to be

deducted from the wages of the employees of Gradcon and are to be remitted to Local 307.

Remittances to Local 307 are to be made by the 15th day of the month following the month in

which the hours were worked, and such remittances are to be accompanied by a remittance report

showing the hours worked by each covered employee, the gross wages for such employees and

the amounts owed for such hours.




                                               6
          Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 7 of 24



                                         Trust Agreements

       15.       Section 502(g) of ERISA, 29 U.S.C. § 1132(g), requires the Court to award

liquidated damages of up to twenty percent (20%) as provided under the terms of an agreement,

in addition to the amount of unpaid contributions, interest, reasonable attorneys’ fees and costs

when judgment is entered in favor of an employee benefit plan for unpaid contributions. In the

absence of a liquidated damages provision in an agreement, section 502(g)(2) of ERISA, 29

U.S.C. § 1132(g)(2), authorizes an award equal to the amount of interest, which is in addition to

all other amounts awarded. ERISA further provides that interest shall be determined by using

the rate specified in the agreement, or if none is so specified, at the rate prescribed in section

6621 of the Internal Revenue Code.

       16.       At all times relevant to this action, the Agreements and Declarations of Trust

creating and governing the Health Fund, Pension Fund and Severance Fund provide for the

payment of liquidated damages in the amount of eighteen percent (18%) of the delinquent

contributions.

       17.       The payment of liquidated damages to the Apprentice Fund is governed by

section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), which requires an award equal to the

amount of interest.

       18.       The Agreement and Declaration of Trust creating and governing the NLMCC

provides for the payment of liquidated damages in the amount of twenty dollars ($20.00) or

fifteen percent (15%) of the delinquent contributions, whichever is greater.

       19.       The Agreement and Declaration of Trust creating and governing the MEILMCC

provides for the payment of liquidated damages in the amount of ten dollars ($10.00) or ten

percent (10%) of the delinquent contributions, whichever is greater.




                                                  7
          Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 8 of 24



       20.     At all times relevant to this action, the Agreements and Declarations of Trust

creating and governing the Health Fund, Pension Fund and Severance Fund provide that the rate

of interest shall be eighteen percent (18%) per annum.

       21.     The payment of interest to the Apprentice Fund is governed by section 502(g)(2)

of ERISA, 29 U.S.C. § 1132(g)(2), and section 6621 of the Internal Revenue Code.

       22.     The Agreements and Declarations of Trust creating and governing NECA and

NLMCC provide for interest to be calculated at the rate of ten percent (10%) per year on

delinquent contributions.

       23.     The Agreement and Declaration of Trust creating and governing the MEILMCC

provides for interest to be calculated at the legal rate of interest in the State of Maryland on

delinquent contributions.

       24.     The Agreements and Declarations of Trust creating and governing the Funds

provide that a contributing employer shall permit an audit of its payroll and business records,

whenever requested by the Funds, at any reasonable time during the business hours of the

employer.

       25.     The Agreements and Declarations of Trust creating and governing the Funds state

that in the event an employer fails to submit a remittance report showing the number of hours

worked by employees during a month, the Funds are permitted to estimate the amount of the

contributions due by calculating the average of the monthly contributions paid by the employer

for the last three months for which such contributions were paid.

                                          Count One
                             Claim of Health Fund Against Gradcon

       26.     Plaintiffs hereby incorporate each and every allegation set forth in paragraphs 1-

25.



                                                  8
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 9 of 24



       27.    Gradcon has failed and refused to make required employee fringe benefit

contributions due and owing to the Health Fund for hours worked by employees of Gradcon for

November and December, 2020, and January, 2021, and failed to pay employee fringe benefit

contributions for the months of February, May, June, September, October and December, 2016,

January, March and part of April, 2017, part of January, 2018, May, June and December, 2019,

and January through October, 2020, in a timely manner.

       28.    Based on the remittance reports filed by Gradcon for the months of November

and December, 2020, and January, 2021, Gradcon owes to the Health Fund delinquent employee

fringe benefit contributions in the amount of $7,283.25 for hours worked by employees of

Gradcon for November and December, 2020, and January, 2021.

       29.    Gradcon has not paid the employee fringe benefit contributions due and owing to

the Health Fund for November and December, 2020, and January, 2021, and owes liquidated

damages in the amount of $1,310.99 on said contributions. Gradcon failed to pay the employee

fringe benefit contributions due and owing for the months of February, May, June, September,

October and December, 2016, January, March and part of April 2017, part of January, 2018,

May, June and December, 2019, and January through October, 2020, in a timely manner, and

owes liquidated damages in the amount of $7,356.12 on said contributions.

       30.    Gradcon has not paid the employee fringe benefit contributions due and owing to

the Health Fund for November and December, 2020, and January, 2021, and owes interest in an

amount to be determined on said contributions.

       31.    Gradcon has not paid the employee fringe benefit contributions due and owing to

the Health Fund for the months of May, June and December, 2019, January through October,

2020, in a timely manner, and owes interest in the amount of $695.62 on said contributions.




                                                 9
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 10 of 24



       32.     Based on the failure of Gradcon to pay employee fringe benefit contributions for

the prior months, the Health Fund believes that Gradcon will continue to fail to pay employee

fringe benefit contributions for future months.

       WHEREFORE, Plaintiff Health Fund prays:

       a.      That this Court order Gradcon to make all of its payroll and business records

available to Plaintiff Health Fund’s auditors to determine the exact amount owed for the months

of November and December, 2020, and January, 2021, and any periods subsequent to the filing

of this complaint and prior to the entry of judgment;

       b.      That judgment be entered against Gradcon in the amount of $7,283.25 for

contributions due and owing for November and December, 2020, and January, 2021, together

with interest at the appropriate rate, from the date the delinquent contributions were due and

owing until paid or until the date of judgment, whichever is sooner;

       c.      That judgment be entered against Gradcon in the amount of $8,667.11 for

liquidated damages due on the delinquent and late-paid contributions owed for the months of

February, May, June, September, October and December, 2016, January, March and part of

April, 2017, part of January, 2018, May, June and December, 2019, January through December,

2020, and January, 2021;

       d.      That judgement be entered against Gradcon in the amount of $695.62 for interest

due on the late-paid contributions owed for the months of May, June and December, 2019, and

January through October, 2020;

       e.      That judgment be entered against Gradcon in the amount of all unpaid

contributions that accrue subsequent to the filing date of this complaint and prior to entry of

judgment, together with interest at the rate of eighteen percent (18%) per annum, from the date




                                                  10
            Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 11 of 24



such contributions are due and owing until the date of judgment, and liquidated damages in the

amount of eighteen percent (18%) on such contributions;

       f.       That Plaintiff Health Fund be afforded post-judgment interest, reasonable

attorneys’ fees and its costs;

       g.       And, further, that such other relief be granted as this Court deems just and proper.

                                          Count Two
                            Claim of Pension Fund Against Gradcon

       33.      Plaintiffs hereby incorporate each and every allegation set forth in paragraphs 1-

32.

       34.      Gradcon has failed and refused to make required employee fringe benefit

contributions due and owing to the Pension Fund for hours worked by employees of Gradcon for

November and December, 2020, and January, 2021, and failed to pay employee fringe benefit

contributions for the months of February, May, June, September, October and December, 2016,

January, March and April, 2017, January, 2018, May, June and December, 2019, and January

through October, 2020, in a timely manner.

       35.      Based on the remittance reports filed by Gradcon for the months of November

and December, 2020, and January, 2021, Gradcon owes to the Pension Fund delinquent

employee fringe benefit contributions in the amount of $4,128.00 for hours worked by

employees of Gradcon for November and December, 2020, and January, 2021.

       36.      Gradcon has not paid the employee fringe benefit contributions due and owing to

the Pension Fund for November and December, 2020, and January, 2021, and owes liquidated

damages in the amount of $743.04 on said contributions. Gradcon failed to pay the employee

fringe benefit contributions due and owing for February, May, June, September, October and

December, 2016, January, March and April, 2017, January, 2018, May, June and December,



                                                 11
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 12 of 24



2019, and January through October, 2020, in a timely manner, and owes liquidated damages in

the amount of $4,306.53 on said contributions.

       37.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the Pension Fund for November and December, 2020, and January, 2021, and owes interest in an

amount to be determined on said contributions.

       38.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the Pension Fund for the months of May, June and December, 2019, January through October,

2020, in a timely manner, and owes interest in the amount of $406.06 on said contributions.

       39.     Based on the failure of Gradcon to pay employee fringe benefit contributions for

the prior months, the Pension Fund believes that Gradcon will continue to fail to pay employee

fringe benefit contributions for future months.

       WHEREFORE, Plaintiff Pension Fund prays:

       a.      That this Court order Gradcon to make all of its payroll and business records

available to Plaintiff Pension Fund’s auditors to determine the exact amount owed for the months

of November and December, 2020, and January, 2021, and any periods subsequent to the filing

of this complaint and prior to the entry of judgment;

       b.      That judgment be entered against Gradcon in the amount of $4,128.00 for

contributions due and owing for November and December, 2020, and January, 2021, together

with interest at the appropriate rate, from the date the delinquent contributions were due and

owing until paid or until the date of judgment, whichever is sooner;

       c.      That judgment be entered against Gradcon in the amount of $5,049.57 for

liquidated damages due on the delinquent and late-paid contributions owed for the months of

February, May, June, September, October and December, 2016, January, March and April, 2017,




                                                  12
             Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 13 of 24



January, 2018, May, June and December, 2019, January through December, 2020, and January,

2021;

        d.       That judgement be entered against Gradcon in the amount of $406.06 for interest

due on the late-paid contributions owed for the months of May, June and December, 2019, and

January through October, 2020;

        e.       That judgment be entered against Gradcon in the amount of all unpaid

contributions that accrue subsequent to the filing date of this complaint and prior to entry of

judgment, together with interest at the rate of eighteen percent (18%) per annum, from the date

such contributions are due and owing until the date of judgment, and liquidated damages in the

amount of eighteen percent (18%) on such contributions;

        f.       That Plaintiff Pension Fund be afforded post-judgment interest, reasonable

attorneys’ fees and its costs;

        g.       And, further, that such other relief be granted as this Court deems just and proper.

                                          Count Three
                            Claim of Severance Fund Against Gradcon

        40.      Plaintiffs hereby incorporate each and every allegation set forth in paragraphs 1-

39.

        41.      Gradcon has failed and refused to make required employee fringe benefit

contributions due and owing to the Severance Fund for hours worked by employees of Gradcon

for November and December, 2020, and January, 2021, and failed to pay employee fringe benefit

contributions for the months of February, May, June, September, October and December, 2016,

January, March and April, 2017, January, 2018, May, June and December, 2019, and January

through October, 2020, in a timely manner.




                                                  13
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 14 of 24



       42.     Based on the remittance reports filed by Gradcon for the months of November

and December, 2020, and January, 2021, Gradcon owes to the Severance Fund delinquent

employee fringe benefit contributions in the amount of $1,640.60 for hours worked by

employees of Gradcon for November and December, 2020, and January, 2021.

       43.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the Severance Fund for November and December, 2020, and January, 2021, and owes liquidated

damages in the amount of $295.31 on said contributions. Gradcon failed to pay the employee

fringe benefit contributions due and owing for the months of February, May, June, September,

October and December, 2016, January, March and April, 2017, January, 2018, May, June and

December, 2019, and January through October, 2020, in a timely manner, and owes liquidated

damages in the amount of $1,704.60 on said contributions.

       44.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the Severance Fund for November and December, 2020, and January, 2021, and owes interest in

an amount to be determined on said contributions.

       45.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the Severance Fund for the months of May, June and December, 2019, January through October,

2020, in a timely manner, and owes interest in the amount of $158.07 on said contributions.

       46.     Based on the failure of Gradcon to pay employee fringe benefit contributions for

the prior months, the Severance Fund believes that Gradcon will continue to fail to pay employee

fringe benefit contributions for future months.

       WHEREFORE, Plaintiff Severance Fund prays:

       a.      That this Court order Gradcon to make all of its payroll and business records

available to Plaintiff Severance Fund’s auditors to determine the exact amount owed for the




                                                  14
             Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 15 of 24



months of November and December, 2020, and January, 2021, and any periods subsequent to the

filing of this complaint and prior to the entry of judgment;

        b.       That judgment be entered against Gradcon in the amount of $1,640.60 for

contributions due and owing for November and December, 2020, and January, 2021, together

with interest at the appropriate rate, from the date the delinquent contributions were due and

owing until paid or until the date of judgment, whichever is sooner;

        c.       That judgment be entered against Gradcon in the amount of $1,999.91 for

liquidated damages due on the delinquent and late-paid contributions owed for the months of

February, May, June, September, October and December, 2016, January, March and April, 2017,

January, 2018, May, June and December, 2019, January through December, 2020, and January,

2021;

        d.       That judgement be entered against Gradcon in the amount of $158.07 for interest

due on the late-paid contributions owed for the months of May, June and December, 2019, and

January through October, 2020;

        e.       That judgment be entered against Gradcon in the amount of all unpaid

contributions that accrue subsequent to the filing date of this complaint and prior to entry of

judgment, together with interest at the rate of eighteen percent (18%) per annum, from the date

such contributions are due and owing until the date of judgment, and liquidated damages in the

amount of eighteen percent (18%) on such contributions;

        f.       That Plaintiff Severance Fund be afforded post-judgment interest, reasonable

attorneys’ fees and its costs;

        g.       And, further, that such other relief be granted as this Court deems just and proper.




                                                  15
           Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 16 of 24



                                       Count Four
                         Claim of Apprentice Fund Against Gradcon

       47.     Plaintiffs hereby incorporate each and every allegation set forth in paragraphs 1-

46.

       48.     Gradcon has failed and refused to make required employee fringe benefit

contributions due and owing to the Apprentice Fund for hours worked by employees of Gradcon

for November and December, 2020, and January, 2021.

       49.     Based on the remittance reports filed by Gradcon for the months of November

and December, 2020, and January, 2021, Gradcon owes to the Apprentice Fund delinquent

employee fringe benefit contributions in the amount of $676.65 for hours worked by employees

of Gradcon for November and December, 2020, and January, 2021.

       50.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the Apprentice Fund for November and December, 2020, and January, 2021, and owes liquidated

damages in an amount to be determined on said contributions, equal to the amount of interest

awarded.

       51.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the Apprentice Fund for November and December, 2020, and January, 2021, and owes interest in

an amount to be determined on said contributions.

       52.     Based on the failure of Gradcon to pay employee fringe benefit contributions for

the prior months, the Apprentice Fund believes that Gradcon will continue to fail to pay

employee fringe benefit contributions for future months.

       WHEREFORE, Plaintiff Apprentice Fund prays:

       a.      That this Court order Gradcon to make all of its payroll and business records

available to Plaintiff Apprentice Fund’s auditors to determine the exact amounts owed for the



                                                16
            Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 17 of 24



months of November and December, 2020, and January, 2021, and any periods subsequent to the

filing of this complaint and prior to the entry of judgment;

       b.       That judgment be entered against Gradcon in the amount of $676.65 for

contributions due and owing for November and December, 2020, and January, 2021, together

with interest on the delinquent contributions at the rate prescribed under section 6621 of the

Internal Revenue Code, from the date the delinquent contributions were due and owing until paid

or until the date of judgment, whichever is sooner;

       c.       That judgment be entered against Gradcon in an amount to be determined for

liquidated damages due on the delinquent contributions owed for November and December,

2020, and January, 2021;

       d.       That judgment be entered against Gradcon in the amount of all unpaid

contributions that accrue subsequent to the filing date of this complaint and prior to entry of

judgment, together with interest at the rate prescribed under section 6621 of the Internal Revenue

Code, from the date such contributions are due and owing until the date of judgment, and

liquidated damages in the same amount as provided by section 502(g)(2) of ERISA, 29 U.S.C. §

1132(g)(2).

       e.       That Plaintiff Apprentice Fund be afforded post-judgment interest, reasonable

attorneys’ fees and its costs;

       f.       And, further, that such other relief be granted as this Court deems just and proper.

                                            Count Five
                                 Claim of NLMCC Against Gradcon

       53.      Plaintiffs hereby incorporate each and every allegation set forth in paragraphs 1-

52.




                                                 17
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 18 of 24



       54.     Gradcon has failed and refused to make required employee fringe benefit

contributions due and owing to the NLMCC for hours worked by employees of Gradcon for

November and December, 2020, and January, 2021.

       55.     Based on the remittance reports filed by Gradcon for the months of November

and December, 2020, and January, 2021, Gradcon owes to the NLMCC delinquent employee

benefit contributions in the amount of $9.60 for hours worked by employees of Gradcon for

November and December, 2020, and January, 2021.

       56.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the NLMCC for November and December, 2020, and January, 2021, and owes liquidated

damages in the amount of $60.00 on said contributions.

       57.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the NLMCC for November and December, 2020, and January, 2021, and owes interest in an

amount to be determined on said contributions.

       58.     Based on the failure of Gradcon to pay employee fringe benefit contributions for

the prior months, the NLMCC believes that Gradcon will continue to fail to pay employee fringe

benefit contributions for future months.

       WHEREFORE, Plaintiff NLMCC prays:

       a.      That this Court order Gradcon to make all of its payroll and business records

available to Plaintiff NLMCC’s auditors to determine the exact amount owed for the months of

November and December, 2020, and January, 2021, and any periods subsequent to the filing of

this complaint and prior to the entry of judgment;

       b.      That judgment be entered against Gradcon in the amount of $9.60 for

contributions due and owing for November and December, 2020, and January, 2021, together




                                                 18
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 19 of 24



with interest on the delinquent contributions at the rate of ten percent (10%) per year, from the

date the delinquent contributions were due and owing until paid or until the date of judgment,

whichever is sooner;

        c.      That judgment be entered against Gradcon in the amount of $60.00 for liquidated

damages due on the delinquent contributions owed for the months of November and December,

2020, and January, 2021.

        c.      That judgment be entered against Gradcon in the amount of all unpaid

contributions that accrue subsequent to the filing date of this complaint and prior to entry of

judgment, together with interest at the rate of ten percent (10%) per year, from the date such

contributions are due and owing until the date of judgment, and liquidated damages in the

amount of twenty dollars ($20.00) or fifteen percent (15%) of such delinquent contributions,

whichever is greater;

        d.      That Plaintiff NLMCC be afforded post-judgment interest, reasonable attorneys’

fees and its costs;

        e.      And, further, that such other relief be granted as this Court deems just and proper.

                                         Count Six
                             Claim of MEILMCC Against Gradcon

        59.     Plaintiffs hereby incorporate each and every allegation set forth in paragraphs 1-

58.

        60.     Gradcon has failed and refused to make required employee fringe benefit

contributions due and owing to the MEILMCC for hours worked by employees of Gradcon for

November and December, 2020, and January, 2021.

        61.     Based on the remittance reports filed by Gradcon for the months of November

and December, 2020, and January, 2021, Gradcon owes to the MEILMCC delinquent employee



                                                 19
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 20 of 24



fringe benefit contributions in the amount of $86.40 for hours worked by employees of Gradcon

for November and December, 2020, and January, 2021.

       62.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the MEILMCC for November and December, 2020, and January, 2021, and owes liquidated

damages in the amount of $30.00 on said contributions.

       63.     Gradcon has not paid the employee fringe benefit contributions due and owing to

the MEILMCC for November and December, 2020, and January, 2021, and owes interest in an

amount to be determined on said contributions.

       64.     Based on the failure of Gradcon to pay employee fringe benefit contributions for

the prior months, the MEILMCC believes that Gradcon will continue to fail to pay employee

fringe benefit contributions for future months.

       WHEREFORE, Plaintiff MEILMCC prays:

       a.      That this Court order Gradcon to make all of its payroll and business records

available to Plaintiff MEILMCC’s auditors to determine the exact amount owed for the months

of November and December, 2020, and January, 2021, and any periods subsequent to the filing

of this complaint and prior to the entry of judgment;

       b.      That judgment be entered against Gradcon in the amount of $86.40 for

contributions due and owing for November and December, 2020, and January, 2021, together

with interest at the legal rate in the State of Maryland, from the date the delinquent contributions

were due and owing until paid or until the date of judgment, whichever is sooner;

       c.      That judgment be entered against Gradcon in the amount of $30.00 for liquidated

damages due on the delinquent contributions owed for the months of November and December,

2020, and January, 2021.




                                                  20
             Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 21 of 24



        d.       That judgment be entered against Gradcon in the amount of all unpaid

contributions that accrue subsequent to the filing date of this complaint and prior to entry of

judgment, together with interest at the legal rate in the State of Maryland, from the date such

contributions are due and owing until the date of judgment, and liquidated damages in the

amount of ten dollars ($10.00) or ten percent (10%) of such delinquent contributions, whichever

is greater;

        e.       That Plaintiff MEILMCC be afforded post-judgment interest, reasonable

attorneys’ fees and its costs;

        f.       And, further, that such other relief be granted as this Court deems just and proper.

                                           Count Seven
                                 Claim of NECA Against Gradcon

        65.      Plaintiffs hereby incorporate each and every allegation set forth in paragraphs 1-

64.

        66.      Gradcon has failed and refused to make required employee fringe benefit

contributions due and owing to NECA for hours worked by employees of Gradcon for November

and December, 2020, and January, 2021.

        67.      Based on the remittance reports filed by Gradcon, for the months of November

and December, 2020, and January, 2021, Gradcon owes to NECA delinquent employee fringe

benefit contributions in the amount of $96.00 for November and December, 2020, and January,

2021.

        68.      Gradcon has not paid the employee fringe benefit contributions due and owing to

NECA for November and December, 2020, and January, 2021, and owes interest in an amount to

be determined on said contributions.




                                                  21
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 22 of 24



        69.     Based on the failure of Gradcon to pay employee fringe benefit contributions for

the prior months, NECA believes that Gradcon will continue to fail to pay employee fringe

benefit contributions for future months.

        WHEREFORE, Plaintiff NECA prays:

        a.      That this Court order Gradcon to make all of its payroll and business records

available to Plaintiff NECA’s auditors to determine the exact amount owed for November and

December, 2020, and January, 2021, and any periods subsequent to the filing of this complaint

and prior to the entry of judgment;

        b.      That judgment be entered against Gradcon in the amount of $96.00 for

contributions due and owing for November and December, 2020, and January, 2021, together

with interest on the delinquent contributions at the rate of six percent (6%) per year, from the

date the delinquent contributions were due and owing until paid or until the date of judgment,

whichever is sooner;

        c.      That judgment be entered against Gradcon in the amount of all unpaid

contributions that accrue subsequent to the filing date of this complaint and prior to entry of

judgment, together with interest at the rate of six percent (6%) per year;

        d.      That Plaintiff NECA be afforded post-judgment interest, reasonable attorneys’

fees and its costs;

        e.      And, further, that such other relief be granted as this Court deems just and proper.

                                         Count Eight
                              Claim of Local 307 Against Gradcon

        70.     Plaintiffs hereby incorporate each and every allegation set forth in paragraphs 1-

69.




                                                 22
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 23 of 24



       71.     Gradcon has failed and refused to remit to Local 307 the union dues deducted

from its employees’ paychecks for November and December, 2020, and January, 2021.

       72.     Based on the remittance reports filed by Gradcon for the months of November

and December, 2020, and January, 2021, Gradcon owes to Local 307 unremitted union dues in

the amount of $902.20 for November and December, 2020, and January, 2021.

       73.     Gradcon has not paid the remittances due and owing to Local 307 for November

and December, 2020, and January, 2021, and owes interest in an amount to be determined on

said remittances.

       74.     Based on the failure of Gradcon to remit dues deductions for prior months, Local

307 believes that Gradcon will continue to fail to pay remittances deductions for future months.

       WHEREFORE, Plaintiff Local 307 prays:

       a.      That this Court order Gradcon to make all of its payroll and business records

available to Plaintiff Local 307’s auditors to determine the exact amount owed for the months of

November and December, 2020, and January, 2021, and any periods subsequent to the filing of

this complaint and prior to the entry of judgment;

       b.      That judgment be entered against Gradcon in the amount of $902.20 for

remittances due and owing for November and December, 2020, and January, 2021, together with

interest at the legal rate in the State of Maryland from the date the delinquent contributions were

due and owing until paid or until the date of judgment, whichever is sooner;

       c.      That judgment be entered against Gradcon in the amount of all unpaid remittances

that accrue subsequent to the filing date of this complaint and prior to entry of judgment,

together with interest at the legal rate in the State of Maryland from the date such contributions

were due to the date of judgment;




                                                23
         Case 1:21-cv-00886-DLB Document 1 Filed 04/07/21 Page 24 of 24



        d.      That Plaintiff Local 307 be afforded post-judgment interest, reasonable attorneys’

fees and its costs;

        e.      And, further, that such other relief be granted as this Court deems just and proper.



April 7, 2021                                         /s/ Corey Smith Bott
Date                                                  Corey Smith Bott
                                                      Bar No. 25673

                                                      /s/ Shauna Barnaskas
                                                      Shauna Barnaskas
                                                      Bar No. 16755
                                                      Abato, Rubenstein and Abato, P.A.
                                                      809 Gleneagles Court, Suite 320
                                                      Baltimore, Maryland 21286
                                                      (410) 321-0990
                                                      Attorneys for Plaintiffs




                                                 24
